11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Terry W. Bradley,                           * From the 350th District
                                              of Taylor County,
                                              Trial Court No. 09673-D.

Vs. No. 11-15-00247-CV                      * November 30, 2017

Darlene Shaffer, individually, and          * Opinion by Bailey, J.
Verlon Reid, Noleta Rice, and                 (Panel consists of: Wright, C.J.,
S. Clinton Nix, Co-Trustees of the            Willson, J., and Bailey, J.)
W.S. Shaffer Family Trust,

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Terry W. Bradley.